DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

ALLOWANCE
Applicant’s arguments, see pages 6-10, filed 10/12/2015, with respect to claim 7 and 11-13 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 

Claims 7, 11-13 are now allowed.

The following is an examiner’s statement of reasons for allowance: Claims 7, 11-13 are considered allowable for reasons set forth on page numbered 3-5 of the Remarks by Applicant filed on 12/23/2020.
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 7 with the allowable feature being; “a variable direction sign capable of displaying at least two different direction indicators based on a portable token with ID carried by user for the selected location; and instructing a user to bring the portable token adjacent one of the variable direction signs so that the one variable direction sign receives at least part of the information identifying the selected location within the hospital, hotel, or university campus, thereby causing the one variable direction to display a direction indicator appropriate to guide the user to the selected location within the hospital, hotel, or university campus.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        January 2, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872